Citation Nr: 0820714	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO. 08-09 019	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in its November 20, 2006 
decision which denied the veteran's claim of entitlement to 
an effective date prior to March 17, 1998, for the assignment 
of a 60 percent disability evaluation of neuropathy of the 
left upper extremity.

(The following issue will be the subject of a separate 
decision: Whether the Board committed CUE in its April 22, 
1987, decision which assigned a 50 percent evaluation for 
neuropathy of the left upper extremity.)


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter is before the Board in response to a July 23, 
2007 motion for revision of a November 20, 2006 decision, in 
which the Board denied the veteran's claim of entitlement to 
an effective date prior to March 17, 1998, for the assignment 
of a 60 percent disability evaluation of neuropathy of the 
left upper extremity.

In June 2008, a Deputy Vice Chairman at the Board granted the 
veteran's motion to have his case advanced on the Board's 
docket.


FINDINGS OF FACT

1. On February 27, 1998, the RO received the veteran's claim 
for a rating in excess of 50 percent for neuropathy of the 
left upper extremity.

2. By a rating action in November 2004, the RO granted the 
veteran a 60 percent rating for neuropathy of the left upper 
extremity, effective March 1, 1999.

3. By a rating action in April 2005, the RO revised the 
effective date to March 17, 1998, for the assignment of the 
60 percent disability rating for neuropathy of the veteran's 
left upper extremity.

4. In a November 20, 2006 decision, the Board determined that 
the veteran was not entitled to an effective date prior to 
March 17, 1998, for the assignment of a 60 percent disability 
evaluation of neuropathy of the left upper extremity.

5. The moving party has established an error of fact in the 
Board's November 20, 2006 decision, that compels the 
conclusion that February 27, 1998 should be the effective 
date for the 60 percent rating for neuropathy of the 
veteran's left upper extremity.

CONCLUSION OF LAW

A valid claim of CUE has been presented to revise the 
November 20, 2006 Board decision such that February 27, 1998, 
is the effective date for the assignment of a 60 percent 
disability evaluation for neuropathy of the veteran's left 
upper extremity. 38 U.S.C.A. § 7111 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim and to assist him in the development of that claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007). However, an allegation of CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.

An allegation of CUE is not a "claim," but rather a 
collateral attack on a final decision. It involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence. Therefore, 
VA's statutory duty to assist the veteran is not applicable 
in the adjudication of a CUE motion. 38 C.F.R. § 1403(d)(2); 
see Livesay v. Principi, 15 Vet. App. 165, 178- 79 (2001).

Analysis

The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE. 38 U.S.C.A. § 7111. 
Such a motion may be filed at any time after the underlying 
decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

CUE is a very specific and rare kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds cannot not differ, 
that the result would have been manifestly different but for 
the error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a); see Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). The error must be so 
egregious that had it not been made, it would have manifestly 
changed the outcome of the decision. If it is not absolutely 
clear that a different result would have ensued, the claimed 
error cannot be deemed clear and unmistakable. 38 C.F.R. § 
20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993) .

A review for CUE is based on the record and the law that 
existed at the time the decision was made. 38 C.F.R. § 
1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992). Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

In a November 20, 2006 decision, the Board denied the 
veteran's claim of entitlement to an effective date prior to 
March 17, 1998, for the assignment of a 60 percent disability 
evaluation of neuropathy of the left upper extremity. The 
veteran maintains that such decision was the result of CUE, 
and in July 2007, he filed a motion to have that decision 
revised or reversed, accordingly. 38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404.

The veteran contends that the Board's November 20, 2006 
decision was clearly and unmistakably erroneous because VA 
had not properly advised him of the law and regulations 
applicable to his claim for an increased rating for his 
service-connected left ulnar neuropathy. Specifically, he 
contends that VA failed to inform him of the fact that 
different criteria were applicable to rating ulnar 
neuropathy, depending on whether that disability affected his 
major or minor upper extremity. He notes that until March 17, 
1998, VA had rated his left ulnar neuropathy as affecting his 
minor upper extremity. However, he states that he is and 
always has been ambidextrous and that his left ulnar 
neuropathy should, therefore, have been rated as affecting 
his major upper extremity. He contends that had the Board 
properly informed him of the criteria for evaluating his 
service-connected left ulnar neuropathy, he would have 
notified VA as far back as April 22, 1987, when the Board 
increased the veteran's rating for ulnar neuropathy of the 
left upper extremity from 20 to 50 percent. Therefore, he 
maintains that the Board's November 20, 2006 decision was the 
product of CUE and should be revised or reversed, 
accordingly. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404.

After reviewing the record, however, the Board finds evidence 
of CUE in the Board's November 20, 2006 decision, such that 
the effective date for the 60 percent disability evaluation 
of neuropathy of the veteran's left upper extremity should be 
February 27, 1998. To this extent only, the motion is 
granted. 

In November 2006, the effective date of an award of increased 
compensation for service-connected disability was, generally, 
fixed in accordance with the facts found, but was not earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1). There was an exception in 
that the effective date could the earliest date as of which 
it was ascertainable that an increase in disability had 
occurred, provided that the application therefor had been 
received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006); cf. Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (The mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek service connection. The veteran must have 
asserted the claim expressly or impliedly.)

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); see Servello v. Derwinski, 3 Vet. App. 196 
(1992). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
veteran who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
veteran for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2003). 

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree. 38 C.F.R. § 3.157(b) 
and (b)(1) (2006). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The date of admission to a non-VA hospital where a 
veteran was maintained at VA expense will be accepted as the 
date of receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b). 

Similarly, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or in behalf of the veteran is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals. Benefits will be granted if the records 
are adequate for rating purposes; otherwise findings will be 
verified by official examination. 38 C.F.R. § 3.157. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement. Such 
evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling. Acceptance of a report 
of examination or treatment as a claim for increase or to 
reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the veteran and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report. 

A review of the evidence discloses that on April 9, 1997, the 
RO received the veteran's claim of entitlement to service 
connection for psychiatric disability, secondary to his 
service-connected neuropathy of the left upper extremity. The 
veteran also claimed that he was unemployable due to his 
service-connected left arm condition and stated that the 
appropriate VA Form 8940 would be forthcoming to initiate a 
claim for individual unemployability.

In September 1997, the RO granted the veteran's claim of 
entitlement to service connection for psychiatric disability 
and assigned a 30 percent rating, effective April 9, 1997. 
The RO notified the veteran of that decision in a letter, 
dated October 6, 1979.

On communication date-stamped as received on February 27, 
1998, the RO received the veteran's notice of disagreement 
that it had not considered an increased rating for his 
service-connected neuropathy of the left upper extremity. The 
veteran contended, in essence, that VA had erroneously been 
rating his service-connected left upper extremity as his 
minor upper extremity. He stated, however, that since April 
1987, he had informed VA that he was ambidextrous and that 
his left upper extremity should be rated as his major upper 
extremity. The veteran emphasized that had VA properly 
fulfilled its procedural duties and informed him earlier of 
the differences in the criteria for rating his major and 
minor upper extremities, he would have appealed and sought 
the higher rating. 

By a rating action on March 27, 1998, the RO granted the 
veteran's claim for a total rating due to unemployability 
caused by service-connected disability. That rating became 
effective April 9, 1997.

In a letter, dated "January 8, 1998"[sic], the RO noted 
that it was replying to his Notice of Disagreement, dated in 
February 1998. The RO informed the veteran that in its 
decision of October 6, 1997, it had not considered a claim of 
entitlement to an increased rating for neuropathy of the left 
upper extremity. The RO noted that such a claim had not been 
considered since 1987. The RO stated that it would, however, 
schedule him for an examination on his written request. 

In May 1998, the RO received the veteran's request for an 
increased rating and  benefits retroactive to April 1987 for 
his service-connected ulnar neuropathy of the left upper 
extremity. 

In reviewing the record that was before it on November 20, 
2006, the Board notes that it had found that the veteran's 
Notice of Disagreement which had been received at the Board 
on February 27, 1998, had erroneously been identified as 
having been received on March 17,1998. Thus, the effective 
date of the veteran's 60 percent rating ulnar neuropathy of 
the left upper extremity should revert to February 27, 1998. 

Although there are numerous date stamps on the communication, 
two indicate the February 27, 1998 date as the earliest date 
that the RO received the notice of disagreement. The Board 
presently observes that what may have occurred is that the 
communication was received by the RO on February 27, 1998, 
and then forwarded to the veteran's service organization at 
the RO address for preparation of a cover letter, as the 
veteran's service organization in turn returned the document 
to the RO on March 17, 1998. From this, it is conceivable 
that the originally-assigned effective date of March 17, 1998 
was erroneously noted as it appears to be the most legible of  
the dates indicated. However, it cannot be doubted that the 
communication noted by the veteran was date stamped as 
received on February 27, 1998.  

Since the veteran is currently in receipt of a total rating 
for compensation purposes, the earlier effective date will 
provide the veteran no additional financial benefit. 
Nevertheless, to the extent indicated, the appeal is granted. 
In arriving at this decision, the Board has considered the 
possibility of CUE in determining a still-earlier effective 
date.

The veteran contends that he should have a still-earlier 
rating because VA did not properly follow the law and 
regulations for developing previous claims. He states that VA 
did not advise him of the evidence necessary to substantiate 
his claim as set forth in regulations such as 38 C.F.R. 
§§ 3.103 and 3.159. He also states that it did not consider 
the impact of his left ulnar neuropathy on his employment or 
daily activities as set forth in regulations such as 38 
C.F.R. § 4.2 and 4.10. Moreover, he contends that VA did not 
properly consider the doctrine of reasonable doubt or the 
potential for an extraschedular recommendation as set forth 
in regulations such as 38 C.F.R. § 3.102 and 3.321. He 
maintains that had VA done so, he could have responded and 
taken action to obtain a higher rating. In this regard, he 
states that had he been advised of the different criteria for 
evaluating major and minor upper extremities, he would have 
requested an increased rating based on the fact that he is 
ambidextrous. 38 C.F.R. § 4.69 (2007). However, such an 
argument fails for several reasons: First, VA had, in fact, 
advised the veteran of the difference in rating the major and 
minor upper extremities. For example, in March 1979 and 
November 1982, VA issued the veteran Statements of the Case 
which specifically set forth the rating criteria for the 
major and minor upper extremities. 38 C.F.R. § 4.124a, 
Diagnostic Code 8516. 

Second, the evidence showed that veteran and his 
representative were aware of the various criteria. On VA Form 
9, dated in April 1979, the veteran suggested that he was 
aware of the criteria, as he used the terms in Diagnostic 
Code 8516 to argue for a higher rating. Moreover, in 
statements, dated in February 1987 and April 1997, the 
veteran's representative acknowledged that the veteran's left 
upper extremity was his minor upper extremity. Indeed, in 
February 1987, the representative contended that a 50 percent 
schedular rating was warranted for complete paralysis of the 
ulnar nerve, a rating which is only applicable to the minor 
upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 
8516. Thus, the veteran cannot now contend that he was 
unaware that there were different criteria for rating minor 
and major upper extremities. 

In addition, there was no document dated between the Board's 
decision on April 22, 1987 and February 27, 1998 which 
constituted a claim, formal or informal, for an increased 
rating for neuropathy of the left upper extremity. The 
veteran suggests that had he known of the difference in the 
rating criteria, he would have filed such a claim. However, 
that is speculative in nature, i.e., based on what might have 
happened, as opposed to what did happen. It is not absolutely 
clear that a different result would have ensued, and, 
therefore, the veteran's contentions about what he would have 
done cannot be considered CUE. 

In moving for revision or reversal of the Board's November 
20, 2006 decision, the veteran does not contend, and the 
record does not show that the factual picture was incorrect 
or that the Board did not correctly apply the relevant law 
and regulations. Although the veteran disagrees with the 
Board's resolution of the appeal, that resolution was not a 
result of CUE. See 38 C.F.R. § 20.1403(d) (noting that CUE 
does not include a disagreement as to how the facts were 
weighed or evaluated). Therefore, the Board finds that 
veteran has not identified any error of the Board that, had 
it not been committed, would have compelled the assignment of 
a rating action prior to February 27, 1998. Accordingly, the 
motion to revise or reverse the effective date of the 
veteran's 60 percent rating for ulnar neuropathy of the left 
upper extremity is granted to February 27, 1998, and no 
earlier.

In arriving at this decision, the Board is cognizant that VA 
revised its regulations, effective July 3, 1997, to reflect 
the fact that the injured upper extremity of an ambidextrous 
individual may be considered his major upper extremity for 
rating purposes. Schedule for Rating Muscle Disabilities; 
Muscle Injuries, 62 Federal Register 30235, 30239 (June 3, 
1997) (codified as amended at 38 C.F.R. § 4.69 (2007)). 

Where compensation is increased pursuant to a liberalizing 
law, or a liberalizing VA issue the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue. In order for a veteran to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that he met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a veteran received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005); see McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997).

The veteran's claim for an increased rating was received 
February 27, 1998, which was within one year of the effective 
date, July 27, 1997, of the liberalizing VA regulation 
authorizing the injured upper extremity of an ambidextrous 
individual. However, there is no competent evidence that the 
veteran met all of eligibility criteria for the liberalized 
benefit on July 27, 1997 or that such eligibility existed 
continuously from that date to February 27, 1998. Indeed, the 
veteran did not inform VA prior to February 27, 1998, that he 
was ambidextrous; and the medical evidence did not confirm 
that fact until a VA examination in May 1999. However, even 
if the veteran had met the criteria, it would have been of no 
practical force or effect on the veteran's motion, as a total 
rating had been in effect since April 9, 1997. In any event, 
there is no basis for an effective date prior to February 27, 
1998, for a 60 percent schedular rating for the veteran's 
service-connected ulnar neuropathy of the left upper 
extremity.


	(CONTINUED ON NEXT PAGE)









ORDER

The motion to revise the Board's November 11, 2006 decision 
on the basis of CUE is granted to reflect February 27, 1998, 
as the correct effective date of entitlement to a 60 percent 
schedular rating for neuropathy of the left upper extremity.



            ____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



